Title: Notes on a Cabinet Meeting, 8 April 1803
From: Jefferson, Thomas
To: 


          
          
            
              1803. Apr. 8.
              present 4. Secretaries & Atty Genl.
            
            
             
              1.
               is there sufficient ground to recall Morris & institute enquiry into his conduct. unanim. not.
            
            
              
              2.
               shall Morris be ordd home in the returng vessel, & leave some other officer to command? unanim. not.
            
            
              
              3.
               shall the return of the Chesapeake & Adams be countermanded till the 4. small vessels arrive? unanim. not. will be too [long?]
            
            
              
              4.
               shall we buy peace of Tripoli? unan. yes.  
            
            
            
             
              5.
               by a sum in gross or a tribute? Gall. Dearb. Lincoln for both. Mad. Smith for sum in gross & promise of renewing presents at [terms?] Dearb. 50. & 8,000 Lincoln 30. & 15,000. Mad. 10. & 5000. with some margin Gall 20. & 10. Smith 50. and 10.
            
            
              
              Great Britain. if refusg our rights by France, forces us to overtures to England as an ally? on what conditions?
            
            
             
             
              
              
              1. not to make a separate peace?
              }
              all reject the 2d & 3d. condns. Dearborne & Lincoln reject the 1st. the others agree to the 1st.
            
            
              
             
              
             
              2. to let her take Louisiana?
            
            
             
             
              
             
              3. commercial privileges?
            
            
             
              
              
              agreed to instruct our ministers, as soon as they find that no arrangement can be made with France, to use all possible procrastinations with them, and in the mean time enter into conferences with the British govmt thro’ their ambassador at Paris to fix principles of alliance, and leave us in peace till Congress meets, & prevent war till next spring.
            
          
        